         Case 1:18-cv-00608-YK Document 107 Filed 04/04/19 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

OWNER OPERATOR                              :
INDEPENDENT DRIVERS                         :
ASSOCIATION, INC., et al.,                  :              No. 1:18-cv-00608
          Plaintiffs                        :
                                            :              (Judge Kane)
              v.                            :
                                            :
                                            :
PENNSYLVANIA TURNPIKE                       :
COMMISSION, et al.,                         :
         Defendants                         :

                                        ORDER

       AND NOW, on this 4th day of April 2019, upon consideration of: (1) Defendant Craig

R. Shuey’s Motion to Dismiss (Doc. No. 49); (2) Defendants Tom Wolf, Governor of the

Commonwealth of Pennsylvania, and Leslie S. Richards, Chair of the Pennsylvania Turnpike

Commission and Secretary of the Pennsylvania Department of Transportation (collectively, the

“Commonwealth Defendants”)’ Motion to Dismiss (Doc. No. 50); (3) the Pennsylvania

Turnpike Commission (the “PTC”), William K. Lieberman, Vice Chair of the PTC, Barry T.

Drew, Secretary Treasurer of the PTC, Pasquale T. Deon, Sr., Commissioner of the PTC, John

N. Wozniak, Commissioner of the PTC, Mark P. Compton, Chief Executive Officer of the PTC,

and Craig R. Shuey, Chief Operating Officer of the PTC (collectively, the “PTC Defendants”)’

Motion to Dismiss, or in the Alternative, Motion for Summary Judgment (Doc. No. 52); (4)

Defendant William K. Lieberman’s Motion to Dismiss (Doc. No. 53); (5) Plaintiffs’ Motion to

Certify Class and Appoint Class Counsel (Doc. No. 73); and (6) Plaintiffs’ Motion for Partial

Summary Judgment (Doc. No. 84), IT IS ORDERED THAT:

       1. The Commonwealth Defendants’ and PTC Defendants’ Motions to Dismiss (Doc.
          Nos. 50 and 52), are GRANTED;
  Case 1:18-cv-00608-YK Document 107 Filed 04/04/19 Page 2 of 2



2. Defendants Shuey’s and Lieberman’s Motions to Dismiss (Doc. Nos. 49 and 53), are
   DENIED AS MOOT;

3. Plaintiffs’ Motion for Partial Summary Judgment (Doc. No. 84), is DENIED;

4. Plaintiffs’ Motion to Certify Class and Appoint Class Counsel (Doc. No. 73), is
   DENIED AS MOOT; and

5. The Clerk of Court is directed to CLOSE this case.


                                                   s/ Yvette Kane
                                                   Yvette Kane, District Judge
                                                   United States District Court
                                                   Middle District of Pennsylvania




                                       2
